904 So. 2d 749 (2005)
John LAM, A Minor, Through Thom Lam in His Capacity as the Administrator of the Estate of his Minor Child, John Lam
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Thomas Perino, Mildred Perino Individually and as the Administrator of the Estate of Thomas Perino, Salvador Perino Individually and as the Administrator of the Estate of Thomas Perino, et al. and All Other Consolidated Cases.
No. 2005-C-1139.
Supreme Court of Louisiana.
June 24, 2005.
In re Lakeside Imports, Inc. d/b/a; Lakeside Toyota; Mid-Continent Insurance Co.;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. F, Nos. 95-3978, 95-16229, 96-1572; to the Court of Appeal, Fourth Circuit, No(s). 2003-CA-0180, 2003-CA-0181, 2003-CA-0182, 2003-CA-0824.
Granted.